         Case: 3:20-cv-00939-jdp Document #: 7 Filed: 08/04/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 HECTOR CIRINO,

                              Petitioner,
                                                                        ORDER
        v.
                                                                     20-cv-939-jdp
 MATTHEW MARSKE,

                              Respondent.


       On June 30, 2021, I dismissed Hector Cirino’s petition for writ of habeas corpus under

28 U.S.C. § 2241. Dkt. 4. Cirino was convicted in 2003 of two counts of armed bank robbery,

18 U.S.C. § 2113(a) and (d), and one count of using or carrying a firearm in furtherance of a

crime of violence, 18 U.S.C. § 924(c). Cirino challenged his conviction under § 924(c) on the

ground that his bank robbery convictions were no longer crimes of violence under United States

v. Davis, 139 S. Ct. 2319 (2019), in which the United States Supreme Court held that the

“residual clause” of the provision defining crimes of violence, § 924(c)(3)(B), is

unconstitutionally vague. I dismissed Cirino’s petition because the courts of appeals for both

the Seventh and Ninth Circuits (Cirino’s conviction was in the District of Nevada) have

concluded that federal armed bank robbery qualifies as a crime of violence under the “elements

clause” of the crime-of-violence definition, § 924(c)(3)(A): section 2113(a) defines bank

robbery as taking or attempting to obtain property or money bank custody “by force and

violence, or by intimidation.” Dkt. 4, at 2.

       Cirino has responded with a filing he calls a motion for additional findings under

Federal Rule of Civil Procedure 52(b), Dkt. 6, but because he argues that I erred in my legal

analysis, I will treat his motion as one to alter or amend the judgment under Federal Rule of
         Case: 3:20-cv-00939-jdp Document #: 7 Filed: 08/04/21 Page 2 of 3




Civil Procedure 59(e). Regardless of the motion’s label, I will deny it because Cirino fails to

show that my analysis was incorrect. Cirino argues that, using the categorical approach as Davis

requires, his armed bank robbery conviction doesn’t count as a crime of violence under the

elements clause of the crime-of-violence definition because (1) the “the term ‘intimidation’ can

be satisfied in a manner that does not require physical force”; and (2) the crime can be

committed recklessly, which would disqualify that offense as a crime of violence under the

elements clause. Dkt. 6, at 2.

       Cirino is incorrect on both points. He does not point to any authority supporting either

of his arguments. Rather, the courts of appeals for both the Seventh and Ninth Circuits have

concluded that robbery by intimidation satisfies the elements clause of 924(c)(3) or analogous

provisions. United States v. Armour, 840 F.3d 904, 909 (7th Cir. 2016), as amended (June 26,

2017) (“Intimidation means the threat of force.”); United States v. Selfa, 918 F.2d 749, 751

(9th Cir. 1990) (robbery by intimidation qualifies as crime of violence under elements clause

of analogous sentencing guidelines). And courts have rejected the argument that reckless

behavior could violate the federal armed bank robbery statute. United States v. Watson, No. 14-

00751-01 DKW, 2016 WL 866298, at *7 (D. Haw. Mar. 2, 2016) (rejecting argument that

“a defendant can be convicted under Section 2113(a) and (d) without purposefully doing

anything.”); United States v. Mitchell, 2015 WL 7283132, at *3 (E.D. Wis. Nov. 17, 2015)

(“Section 2113(a) may be a general intent statute, but taking money by force, violence or

intimidation involves a higher degree of culpability than accidental, negligent, or reckless

conduct.”).




                                               2
        Case: 3:20-cv-00939-jdp Document #: 7 Filed: 08/04/21 Page 3 of 3




                                    ORDER

      IT IS ORDERED that petitioner Hector Cirino’s motion to alter or amend the

judgment, Dkt. 6, is DENIED.

      Entered August 4, 2021.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                       3
